DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al (US 2013/0306364).
Re claim 1, Suzuki et al discloses a noise suppression sheet comprising:
a non-magnetic metal layer (11);
a plurality of metal magnetic layers (12); and
a plurality of insulating layers (14)[0043], wherein the metal magnetic layer and the insulating layer are alternately laminated on the non-magnetic metal layer (Fig 3), and wherein the noise suppression sheet has a magnetic shield effect in a high frequency band of about 1 MHz to 10 GHz (100KHz to 100MHz)[0030]-[0031].
Re claim 2, wherein a thickness of each of the insulating layers is 1 to 3 µm (less than 2mm)[0049].
Re claim 5, wherein a thickness of the non-magnetic metal layer is 0.5 to 20 µm (less than 10 mm [0029].

Re claim 8, which has two or more sets of the metal magnetic layer and the insulating layer (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2013/0306364).
The teaching as discussed above does not disclose wherein a thickness of each of the metal magnetic layers is 0.5 to 3 µm (re claim 3), wherein the electrical resistivity of each magnetic metal layer is 70 to 115 µΩ-cm (re claim 7), and a thickness of 100 µm or less of a noise suppression sheet (re claim 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a specific range of thickness of the magnetic layers or the suppression sheet  or the electrical resistivity of each magnetic metal layer is 70 to 115 µΩ-cm of Suzuki et al for shielding EMI, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering optimum ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2013/0306364) in view of Kagawa (US 2014/0141267).

Suzuki et al recites “the material of the magnetic material layer 12 is not particularly limited and any known magnetic material is adoptable” [0032].
Kagawa teaches the use of a metal magnetic layer is composed of a FeNi alloy, a FeSiAl alloy, a FeNiMo alloy, or a FeNiCo alloy [0005]. It would have been obvious to one of ordinary skill in the art at
the time the invention was made to use FeNi alloy for the magnetic layers of Suzuki et al for absorbing radio wave.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2013/0306364) in view of Lai (US 2016/0057898).
The teaching as discussed above does not disclose wherein an insulating layer is the uppermost layer.
Lai teach the use of an insulating layer (21) is an uppermost layer (Fig 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the uppermost insulating layer with the suppressing sheet of Suzuki et al for protecting the sheet.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues (1) that Suzuki does not disclose that their second adhesive layers 14 necessarily have 
insulating properties.
	With respect to (1), Suzuki et al disclose a plurality of insulating layers and state that “the second adhesive layer 14 is not a conductive adhesive agent” [0043].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUNG V NGO/Primary Examiner, Art Unit 2847